Title: Dudley Digges to Edward Stevens, 16 August 1780
From: Digges, Dudley
To: Stevens, Edward


Richmond, 16 Aug. 1780. The governor was yesterday just setting out on a recess “for about 10 days,” when dispatches from Stevens and Gates arrived; that of Gates was acknowledged, and Stevens is referred thereto for more detail. A brigade of wagons is on its way to Stevens with medicines and military stores; when it returns it will be dispatched  again with bacon and spirits; flour, it is supposed, can be obtained in North Carolina, where a plentiful harvest is reported. Is pleased by news of advances on the enemy.
